Citation Nr: 1732268	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-22 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to an increased rating for service-connected peripheral neuropathy affecting the right and left lower extremities, including initial ratings in excess 10 percent prior to March 22, 2012 and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to April 1968, to include service in the Republic of Vietnam from April 1967 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran requested a Travel Board hearing on his August 2011 substantive appeal and he was scheduled for a hearing in February 2017; however, in January 2017, the Veteran requested that his hearing be cancelled.  Accordingly, his request for a hearing is deemed withdrawn.  

The Board notes that additional evidence, namely VA outpatient treatment records dated from February 2014 to July 2017, was received by the Agency of Original Jurisdiction (AOJ) after the most recent supplemental statement of the case SSOC was issued in April 2016.  While the Veteran has not waived initial AOJ consideration of this evidence, the Board finds that such a waiver is not necessary as this evidence contains duplicative information regarding the nature of his bilateral lower extremity peripheral neuropathy disabilities which was previously considered by the AOJ.  See 38 C.F.R. § 20.1304 (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

Throughout the course of the appeal, the Veteran's service-connected right and left lower extremity peripheral neuropathy disabilities more nearly approximate a moderate impairment on the impacted nerve manifested by subjective complaints of numbness, pain, burning, and tingling and objective evidence of decreased sensation in the lower extremities, which occasionally increases in severity but do not consistently result in a complete or more severe sensory or functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent disability rating, but no higher, for right and left lower extremity peripheral neuropathy are met for the period prior to March 22, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.25, 4.26, 4.124a, Diagnostic Codes (DCs) 8520, 8521 (2016).

2.  The criteria for a rating in excess of 20 percent for service-connected right and left lower extremity peripheral neuropathy are not met for the period beginning March 22, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.25, 4.26, 4.124a, DCs 8520, 8521 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor his representative have referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The May 2009 rating decision on appeal granted service connection for peripheral neuropathy affecting the right and left lower extremities and assigned separate initial 10 percent ratings, effective July 24, 2006.  The Veteran subsequently perfected an appeal as to the initial rating assigned to his peripheral neuropathy disabilities.  In October 2013, the AOJ increased the Veteran's disability ratings to 20 percent, effective March 22, 2012; however, he did not withdraw his appeal.  Therefore, the increased rating claim remained viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board will consider whether the Veteran is entitled to initial ratings in excess of 10 percent prior to March 22, 2012, and ratings in excess of 20 percent thereafter.  

The Veteran's bilateral lower extremity neuropathy disabilities are rated pursuant to 38 C.F.R. § 4.124a, DC 8520, which provides ratings for neurologic impairments affecting the sciatic nerve.  The evidence contains varying information as to which nerve is affected by the Veteran's bilateral lower extremity disability, as the March 2009 VA examination reflects that there is sciatic nerve involvement, while the January 2010 and January 2011 VA examinations reflect that the peroneal nerve is impaired.  Nevertheless, in order to afford the Veteran the highest disability rating possible and given the varying information regarding the nerve affected by the bilateral lower extremity neuropathy, the Board will evaluate his disabilities under all potentially applicable diagnostic codes, including DC 8520 (sciatic nerve) and DC 8521 (external popliteal nerve), based upon the evidence of record.

Under DC 8520, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating requires complete paralysis, whereby the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2016).

Under DC 8521, a 10 percent rating requires mild incomplete paralysis of the external popliteal nerve (common peroneal); a 20 percent rating requires moderate incomplete paralysis of the popliteal nerve; a 30 percent rating requires severe incomplete paralysis of the popliteal nerve; and a 40 percent rating requires complete paralysis, whereby there is foot drop and slight droop of the first phalanges of all toes, one cannot dorsiflex the foot, and extension (dorsal flexion) of the proximal phalanges of toes is lost; abduction of foot is lost, adduction is weakened; and anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521 (2016).

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree.  

The pertinent evidence of record consists of VA examination reports dated January 2007, March 2009, January 2010, January 2011, March 2012, and April 2016 and VA outpatient treatment records.  

The evidence of record shows the Veteran has consistently complained of numbness, pain, burning, and tingling in his bilateral lower extremities throughout the appeal period.  He initially reported that his symptoms occurred intermittently or increased in severity with certain activities, such as standing or walking but, over the course of the appeal, he has reported that his symptoms are constant.  See e.g., VA examination reports dated January 2007, March 2009 and January 2011; compare VA examination reports dated March 2012 and April 2016.  

Objective examination has consistently revealed decreased sensation in the Veteran's bilateral lower extremities to various tests, particularly to vibration sensation and light touch/monofilament.  See e.g., VA examination reports dated January 2007, March 2009, January 2010, and January 2011; VA treatment records dated July 2006, June 2007, April 2008, August 2011, and December 2016.  Notably, his vibration sense was completely absent bilaterally in October 2010, while his sense to light touch were also absent to his feet and toes in March 2012 and April 2016.  The Veteran has also variously demonstrated decreased sensation to pinprick and pain testing but his senses have been consistently intact to position sense, except for in April 2016.  See VA examination reports dated January 2007, March 2009, January 2010, and January 2011.  In April 2016, the Veteran cold sensation was absent in his bilateral lower extremities.  

Otherwise, however, the Veteran has demonstrated normal motor strength in his lower extremities throughout the appeal and there is no evidence of muscle atrophy, abnormal muscle tone or bulk, or tremors, tics, or abnormal movement.  In this regard, the Board notes that treatment records dated in November 2016 show the Veteran sought treatment for whole body tremors (which were also characterized as fasciculations) but the evidence shows he specifically denied that the twitches affected his legs and the fasciculations were associated with his cervical spine disability as opposed to his bilateral lower extremity peripheral neuropathy disability.  The Veteran's knee and ankle reflexes have been consistently normal except for in December 2016 when the examining physician noted the Veteran seemed to exaggerate his reflexes.  Nevertheless, his reflexes appeared to range from 1 to 2+ (decreased to normal).  

As for functional impairment, the evidence reflects that the Veteran's bilateral lower extremity peripheral neuropathy disability limits his ability to walk and stand and has resulted in impaired coordination as well as a slow, antalgic gait.  See VA examinations dated January 2007, March 2009, January 2010, and March 2012; see also VA treatment records dated October 2010, August 2011, and December 2012.  The Veteran also reported having weakness in his legs and feet in October 2010 and August 2011, respectively.  Nevertheless, neither the lay or medical evidence reflects that the Veteran's bilateral lower extremity peripheral neuropathy disability impacts his ability to work.  

Based on the foregoing, the Board finds the Veteran's bilateral lower extremity peripheral neuropathy disabilities have been manifested by a moderate impairment of the affected nerve throughout the appeal, i.e., before and after March 22, 2012.  It appears that the AOJ awarded an increased 20 percent rating effective March 22, 2012 because the Veteran reported that his symptoms of numbness, pain, burning, and tingling in his bilateral lower extremities were constant (whereas he had previously reported that they occurred intermittently).  However, the Board notes that, despite the Veteran's subjective complaints, the objective evidence has reflected decreased sensation in both lower extremities throughout the appeal, which is also shown to have resulted in functional impairment throughout the appeal, including limitations in walking and standing, as well as an antalgic gait.  As the Veteran's service-connected bilateral lower extremity peripheral neuropathy disabilities have been manifested by a sensory and functional impairment throughout the appeal, the Board finds his disabilities have more nearly approximated a moderate disability, which warrants a 20 percent rating under both DCs 8520 and 8521.  

Despite the evidence of a sensory and functional impairment in this case, the Board finds the Veteran's bilateral lower extremity peripheral neuropathy disabilities do not more nearly approximate a moderately severe or severe impairment to warrant a higher rating under either DC 8520 or 8521.  Indeed, while there is objective evidence of decreased sensation in the Veteran's bilateral lower extremities throughout the appeal, the evidence reflects that the nature and severity of his sensory impairment has varied throughout the appeal.  As noted, the Veteran's sensation to vibration, light touch and monofilament have generally been decreased during the appeal; however, there is only evidence of a complete loss/absence of sensation to light touch in March 2012 and April 2016 and, notably, the Veteran's sensation to light touch was normal in November 2016.  Similarly, the evidence shows that the Veteran's sensory response to other tests, including pinprick, pain, and cold, have varied from normal to decreased throughout the appeal and are not shown as completely absent except for on one occasion when his cold sense was absent in April 2016.  

In sum, the Board finds that, while the Veteran occasionally experiences increased sensory loss in his bilateral lower extremities, his sensory impairment continues to more nearly approximate a moderate impairment, given that the increases have been intermittent and limited to certain sensation tests (such as vibration and light touch), as opposed to most or all sensation tests (including pinprick, pain, position, and cold) to reflect a complete, pervasive, or more severe sensory impairment.  

The Board also finds probative that, while the evidence reflects that his disabilities result in an antalgic gait, the preponderance of the evidence does not show a severe or diffuse functional impairment in the lower extremities, such as an impairment or deficiency in his reflexes or musculature, including atrophy, decreased strength, or abnormal movement.  There is also no lay or medical evidence showing symptoms consistent with (or more nearly approximating) complete paralysis of the sciatic or external popliteal nerve, such as foot drop, no movement of the muscles below the knee, weak or lost flexion of the knee, droop or impaired range of motion of the toes or feet, or anesthesia covering the entire dorsum of foot and toes.  

Therefore, the Board finds the Veteran's service-connected bilateral lower extremity peripheral neuropathy disabilities more nearly approximate a moderate disability throughout the appeal period and warrant separate 20 percent ratings, but no higher, under DC 8520 (or DC 8521), prior to and after March 22, 2012.  In making this determination, the Board has considered whether staged ratings are appropriate for the right and left lower extremity peripheral neuropathy disabilities; however, as discussed above, while the evidence shows varied and occasionally increased symptomatology, the Veteran's overall disability picture more nearly approximates a moderate impairment of the impacted nerve in both lower extremities throughout the appeal.  Therefore, assigning a staged range for his disabilities is not warranted.  

All reasonable doubt has been resolved in favor of the Veteran.  



ORDER

An initial 20 percent rating, but no higher, for right and left lower extremity peripheral neuropathy is granted.  Ratings in excess of 20 percent from March 22, 2012 are denied.  




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


